Citation Nr: 1619039	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  07-19 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for residuals of cold injury to the face and both ears.

2. Entitlement to service connection for hepatitis C.

3. Entitlement to service connection for hypertension, to include as due to service-connected posttraumatic stress disorder (PTSD).

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:  Robert P. Walsh, Attorney at Law



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1977 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. It was last before the Board in February 2013, when it was remanded for additional development.

In May 2015, after certification of the appeal to the Board, the Veteran's private attorney submitted a written statement revoking his representation. See May 2015 Correspondence. However, no motion showing good cause for withdrawal was submitted. 38 C.F.R. § 20.608(b)(2) (2015). Consequently, the Board considers the attorney to still be representing the Veteran in this appeal.

Correspondence from the Veteran's attorney indicated the Veteran wanted a hearing before the Board. See March 2006, June 2006, June 2007, and July 2007 VA Form 9. However, in April 2010 the Veteran indicated he would prefer a hearing at his local RO. See April 2010 VA Form 9. The Veteran was notified of his scheduled hearing at the RO and did not report when scheduled. However, following the issuance of the most recent supplemental statement of the case (SSOC) in June 2014, the Veteran submitted new correspondence again requesting a Board hearing. See May 2015 Correspondence on VA Form 9. Since the Agency of Original Jurisdiction (AOJ) schedules hearings, a remand of this matter is warranted.

This appeal was processed electronically using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future review of this Veteran's case should consider the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Schedule the Veteran for a hearing before a Veterans Law Judge at the local regional office. See May 2015 Correspondence on VA Form 9. The AOJ should notify the Veteran and his representative of the location, date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2015), and should associate a copy of such notice with the claims file. After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

